Notice of Allowability
Claims 1-2, 4-15, 17-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Kind, Reg. No. 70,670 on August 3, 2021.

The application is amended as follows:


IN THE CLAIMS:

1. (Currently Amended) A computer-implemented method for dynamically subsetting a plurality of load balancers in a distributed computer system, the method comprising: 
receiving, at each of one or more traffic aggregators from each of a plurality of load balancers in a zone corresponding to that traffic aggregator, a request report including a number of requests received by that load balancer; 
sending, from each of the one or more traffic aggregators to a traffic controller, aggregated request data for the corresponding zone, the aggregated request data comprising a total number of requests received by the load balancers in the zone;
computing, by the traffic controller based on the aggregated request data for each zone, a total number of requests received by all of the load balancers in all of the zones; sending, from the traffic controller to each of the one or more traffic aggregators, the total number of requests received by all of the load balancers; and
sending, from each of the one or more traffic aggregators to each load balancer in the corresponding zone, data corresponding to the total number of requests received by all of the load balancers, wherein each load balancer in the corresponding zone computes a subset size based, at least in part, on a percentage of the total number of requests that are received at the load balancer.  

2. (Original) The method of claim 1, wherein the subset size comprises a number of connections between one or more clients and one or more back-end servers.  

3. (Cancelled)  

4. (Original) The method of claim 1, wherein a request received by a load balancer comprises a request for a connection from a client to one or more back-end servers.  

5. (Currently Amended) The method of claim 1, further comprising: 

sending, by the traffic controller, an updated total number of requests to each of the one or more traffic aggregators; and 
sending, by each of the one or more traffic aggregators to each load balancer in the corresponding zone, the updated total number of requests, wherein each load balancer in the corresponding zone computes an updated subset size based on a percentage of total demand that is received at the load balancer.  

6. (Currently Amended) The method of claim 5, further comprising: 
determining, by at least one traffic aggregator of the one or more traffic aggregators, that an updated request report has not been received from at least one load balancer in the corresponding zone; and 
computing, by the at least one traffic aggregator, updated aggregated request data based in part on a most recent request report received from the at least one load balancer.
  
7. (Currently Amended) The method of claim 1, further comprising: 
detecting, by at least one traffic aggregator of the one or more traffic aggregators, an addition of at least one load balancer to the distributed computer system; 
3sending updated aggregated request data to the traffic controller, the updated aggregated request data including a number of requests received at the additional load balancer; 
computing, by the traffic controller based on the updated aggregated request data, an updated total number of requests; 
sending, from the traffic controller to each of the one or more traffic aggregators, the updated total number of requests; and 
sending, by each of the one or more traffic aggregators to each load balancer in the corresponding zone, the updated total number of requests, wherein each load  in the corresponding zone computes an updated subset size based on a percentage of total demand received at the load balancer.  

8. (Currently Amended) A computer-implemented method for dynamically subsetting a plurality of load balancers in a distributed computer system, the method comprising: 
receiving, at each load balancer of the plurality of load balancers, one or more requests for connections to one or more back-end servers; 
computing, by each load balancer of the plurality of load balancers, a number of requests received at the load balancer; 
sending, from each load balancer of the plurality of load balancers to one or more traffic aggregators, a request report including the computed number of requests received at that load balancer; 
receiving, at each load balancer of the plurality of load balancers from the one or more traffic aggregators, aggregated request data for the plurality of load balancers, the aggregated request data comprising a total number of requests received by the plurality of load balancers; and 
4computing, by each load balancer of the plurality of load balancers, a subset size for the load balancer based on a percentage of the aggregated request data associated with the load balancer.

9. (Original) The method of claim 8, wherein the subset size comprises a number of connections between one or more clients and one or more back-end servers.

10. (Currently Amended) The method of claim 8, further comprising: 
periodically recomputing, by each load balancer of the plurality of load balancers, a number of requests received at the load balancer; 
sending, from each load balancer of the plurality of load balancers to the one or more traffic aggregators, an updated request report including the recomputed number of requests received at that load balancer; 
of the plurality of load balancers from the one or more traffic aggregators, updated aggregated request data for the plurality of load balancers; and 
recomputing, by each load balancer of the plurality of load balancers, the subset size for the load balancer based on a percentage of the updated aggregated request data associated with that load balancer.  

11. (Original) The method of claim 8, wherein each of the one or more traffic aggregators sends aggregated request data from each of a plurality of load balancers in a zone corresponding to that traffic aggregator to a traffic controller.

12. (Original) The method of claim 11, wherein the traffic controller computes, based on the aggregated request data for each zone, a total number of requests received by the load balancers.

13. (Currently Amended) The method of claim 11, wherein the computing, by each load balancer of the plurality of load balancers, a subset size for the load balancer based on a percentage of the aggregated request data associated with the load balancer comprises: 
determining a percentage of the total number of requests received at the load balancer; and 
multiplying the determined percentage by a number of back-end servers in the distributed computing system.  

14. (Currently Amended) A system comprising: 
a processor for executing computer program instructions; and 
a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations for dynamically subsetting a plurality of load balancers in a distributed computer system the operations comprising: 
receiving, at each of one or more traffic aggregators from each of a plurality of load balancers in a zone corresponding to that traffic aggregator, a request report including a number of requests received by that load balancer; 

computing, by the traffic controller based on the aggregated request data for each zone, a total number of requests received by all of the load balancers in all of the zones;
sending, from the traffic controller to each of the one or more traffic aggregators, the total number of requests received by all of the load balancers; and 
6sending, from each of the one or more traffic aggregators to each load balancer in the corresponding zone, data corresponding to the total number of requests received by all of the load balancers, wherein each load balancer in the corresponding zone computes a subset size based, at least in part, on a percentage of the total number of requests that are received at the load balancer.  

15. (Original) The system of claim 14, wherein the subset size comprises a number of connections between one or more clients and one or more back-end servers.

16. (Cancelled)

17. (Original) The system of claim 14, wherein a request received by a load balancer comprises a request for a connection from a client to one or more back-end servers.

18. (Currently Amended) The system of claim 14, wherein the operations further comprise: 
periodically recomputing, by the traffic controller, the total number of requests based on updated aggregated request data received from each of the one or more traffic aggregators; 
sending, by the traffic controller, an updated total number of requests to each of the one or more traffic aggregators; and 
sending, by each of the one or more traffic aggregators to each load balancer in the corresponding zone, the updated total number of requests, wherein each load in the corresponding zone computes an updated subset size based on a percentage of total demand that is received at the load balancer.

19. (Currently Amended) The system of claim 18, wherein the operations further comprise: 
7determining, by at least one traffic aggregator of the one or more traffic aggregators, that an updated request report has not been received from at least one load balancer in the corresponding zone; and 
computing, by the at least one traffic aggregator, updated aggregated request data based in part on a most recent request report received from the at least one load balancer.

20. (Currently Amended) The system of claim 14, wherein the operations further comprise: 
detecting, by at least one traffic aggregator of the one or more traffic aggregators, an addition of at least one load balancer to the distributed computer system; 
sending updated aggregated request data to the traffic controller, the updated aggregated request data including a number of requests received at the additional load balancer; 
computing, by the traffic controller based on the updated aggregated request data, an updated total number of requests; 
sending, from the traffic controller to each of the one or more traffic aggregators, the updated total number of requests; and 
sending, by each of the one or more traffic aggregators to each load balancer in the corresponding zone, the updated total number of requests, wherein each load balancer in the corresponding zone computes an updated subset size based on a percentage of total demand received at the load balancer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
McMullen US Patent Publication No. 2019/0356735 discloses determining and sending, by each of a plurality of nodes, a number of requests received at the nodes and determining a total number of requests received by all of the nodes (para. [0034] once the quantity of origin requests is received from CNs 120-121 and determined locally for CN 122, CN 122, identifies a total number of requests to the origin servers).
Farrugia et al. US Patent No. 10,979,493 discloses a load balancer determining the number of requests received at the load balancer and determining a total number of requests received at a plurality of load balancers (col. 5, lines 64-67.  load balancer 306.1 can calculate that if it received three requests 304, then a total of nine requests 304 have been forwarded in total.  col. 7, lines 38-41.  particular load balancer 306.1 can determine the total number of requests coming from the front-end device (i.e., including requests received not just by load balancer 306.1 but also its peer load balancers)).
Eloy et al. US Patent Publication No. 2020/0389517 discloses load balancers receiving requests for connections to one or more backend servers and computing a total number of requests received by all the load balancers (para. [0022] retrieving access log data entries from each load balancer… data entry for each HTTP request.  para. [0035] total number of HTTP requests… stored in a database such as availability monitor 34.  para. [0036] total number of HTTP requests for each microservice for each load balancer is determined).
Russell US Patent Publication No. 2013/0179888 discloses a load balancer that processes a subset of total request data (para. [0024] operating parameters… maximum number of transaction requests that be processed.  para. [0026] LBU 220 may have operating parameters… to process transaction requests for 10% of the messages contained in the message queue 205, but not to exceed 36 total transaction requests processing at one time.  LBU 220 may process 10 transaction requests if 100 messages were in the message queue 205).

However, the prior art of record do not teach in whole or make obvious the invention of claims 1 and 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).